Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1, 3-7, 9-13, 15-18 (Renumbered 1-15) are found to be allowable. Claims 1, 3-7, 9-13, 15-18 are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Xuan Zhang (Reg. No. 66,781) and Roger Chen (Reg. No. 67,314) on July 8, 2022.
The application has been amended as follows (see claim(s) with “currently amended”, “cancelled”, or “new” prefix below): 
1. 	(currently amended): A communication device for handling a radio resource control (RRC) reestablishment, comprising:
at least one storage device; and
at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of:
when the communication device is in a RRC connected state:
detecting a failure;
transmitting a first RRC Reestablishment Request message to a first radio access network (RAN) in response to the failure;
receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN; and
transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI);
when the communication device is in a RRC idle state:
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI;
receiving a second RRC Setup message for responding to the RRC Setup Request message from the first RAN; and
entering the RRC connected state from the RRC idle state in response to the second RRC Setup message, 
transmitting a second RRC Setup Complete message to the first RAN, in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI;
wherein the first part of the 5G-S-TMSI and the second part of the 5G-S-TMSI form the 5G-S-TMSI;
wherein the failure comprises an integrity check failure indication from at least one lower layer related to a first SRB 1 (SRB1) or a first SRB 2 (SRB2).

2.	(previously canceled)

3.	(currently amended): The communication device of claim 1, wherein the second RRC Setup message configures a second SRB 1 
transmitting the second RRC Setup Complete message to the first RAN via the second SRB1, in response to the second RRC Setup message.

4.	(currently amended): The communication device of claim 1, wherein the instructions further comprise:
when the communication device is in a RRC inactive state, transmitting a RRC Resume Request message to the first RAN;
receiving a RRC Resume message for responding to the RRC Resume Request message, from the first RAN;
resuming a third SRB1 with the first RAN and entering a RRC connected state from an RRC inactive state, in response to the RRC Resume message; and
transmitting a RRC Resume Complete message to the first RAN via the third SRB1, in response to the RRC Resume message.

5.	(currently amended): The communication device of claim 1, wherein the instructions further comprise:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core network.

6.	(currently amended): The communication device of claim 1, wherein the instructions further comprise:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core network; and
generating the 5G-S-TMSI according to the S-TMSI.

7. 	(currently amended): A method for handling a radio resource control (RRC) reestablishment for a communication device, the method comprising:
when the communication device is in a RRC connected state:
detecting a failure;
transmitting a first RRC Reestablishment Request message to a first radio access network (RAN) in response to the failure;
receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN; and
transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI));
when the communication device is in a RRC idle state,
transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI;
receiving a second RRC Setup message for responding to the RRC Setup Request message, from the first RAN; and
entering the RRC connected state from a RRC idle state in response to the second RRC Setup message, 
transmitting a second RRC Setup Complete message to the first RAN in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI;
wherein the first part of the 5G-S-TMSI and the second part of the 5G-S-TMSI form the 5G-S-TMSI;
wherein the failure comprises an integrity check failure indication from at least one lower layer related to a first SRB 1 (SRB1) or a first SRB 2 (SRB2).

8.	(previously canceled)

9.	(currently amended): The method of claim 7, wherein the second RRC Setup message configures a second SRB 1 
transmitting the second RRC Setup Complete message to the first RAN via the second SRB1, in response to the second RRC Setup message.

10.	(currently amended): The method of claim 7, further comprising:
when the communication device is in a RRC inactive state, transmitting a RRC Resume Request message to the first RAN;
receiving a RRC Resume message for responding to the RRC Resume Request message, from the first RAN;
resuming a third SRB1 with the first RAN and entering a RRC connected state from an RRC inactive state, in response to the RRC Resume message; and
transmitting a RRC Resume Complete message to the first RAN via the third SRB1, in response to the RRC Resume message.

11.	(currently amended): The method of claim 7, further comprising:
receiving the 5G-S-TMSI in a Non-Access-Stratum (NAS) message from a core network.

12.	(currently amended): The method of claim 7, further comprising:
receiving a S-TMSI in a Non-Access-Stratum (NAS) message from a core network; and
generating the 5G-S-TMSI according to the S-TMSI.

13. 	(currently amended): A base station for handling a radio resource control (RRC) reestablishment, comprising:
at least one storage device; and
at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of:
receiving a first RRC Reestablishment Request message from a user equipment (UE) operating in a RRC connected state and detecting a failure;
transmitting a first RRC Setup message for responding to the first RRC Reestablishment Request message, to the UE;
receiving a first RRC Setup Complete message for responding to the first RRC Setup message, from the UE, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI); 
receiving a RRC Setup Request message from the UE operating in a RRC idle state via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI;
transmitting a second RRC Setup message for responding to the RRC Setup Request message, to the UE; and
receiving a second RRC Setup Complete message from the UE in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI;
wherein the first part of the 5G-S-TMSI and the second part of the 5G-S-TMSI form the 5G-S-TMSI;
wherein the failure comprises an integrity check failure indication from at least one lower layer related to a first SRB 1 (SRB1) or a first SRB 2 (SRB2).

14.  (previously canceled)

15.	(currently amended): The base station of claim 13, wherein the second RRC Setup message configures a second SRB 1 
receiving the second RRC Setup Complete message from the UE via the second SRB1, in response to the second RRC Setup message.

16.	(currently amended): The base station of claim 13, wherein the instructions further comprise:
receiving a RRC Resume Request message from the UE operating in a RRC inactive state;
transmitting a RRC Resume message for responding to the RRC Resume Request message, to the UE; and
receiving a RRC Resume Complete message from the UE via [[the]] a third SRB1, in response to the RRC Resume message.

17.	(currently amended): The base station of claim 13, wherein the instructions further comprise:
[[T]]transmitting a next generation application protocol message including the 5G-S-TMSI to a core network.

18.	(previously presented): The base station of claim 17, wherein the next generation application protocol message is a INITIAL UE MESSAGE.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method and/or a communication device, when the communication device is in a RRC connected state and detecting a failure which comprises an integrity check failure indication from at least one lower layer related to a first SRB 1 (SRB1) or a first SRB 2 (SRB2), transmitting a first RRC Reestablishment Request message to a first radio access network (RAN) in response to the failure; receiving a first RRC Setup message for responding to the first RRC Reestablishment Request message, from the first RAN; and transmitting a first RRC Setup Complete message for responding to the first RRC Setup message, to the first RAN, wherein the first RRC Setup Complete message comprises a Fifth Generation (5G) System Architecture Evolution (SAE) Temporary Mobile Station Identifier (TMSI) (5G-S-TMSI). When the communication device is in a RRC idle state, transmitting a RRC Setup Request message to the first RAN via a signaling radio bearer 0 (SRB0), wherein the RRC Setup Request message comprises a first part of the 5G-S-TMSI; receiving a second RRC Setup message for responding to the RRC Setup Request message from the first RAN; and entering the RRC connected state from the RRC idle state in response to the second RRC Setup message, transmitting a second RRC Setup Complete message to the first RAN, in response to the second RRC Setup message, wherein the second RRC Setup Complete message comprises a second part of the 5G-S-TMSI; wherein the first part of the 5G-S-TMSI and the second part of the 5G-S-TMSI form the 5G-S-TMSI.
The closest prior art of record such as Jen (US Patent Application Publication, 20100291939), Wang (US Patent Application Publication, 2020/0281031), Liu (US Patent Application Publication, 20200374924), and Gao (US Patent Application Publication, 20200359260), alone or in combination, teaches some elements of the independent claims such RRC connection establishment and re-establishment, and the 5G-S-TMI is comprised of multiple parts communicated in various RRC connection messages.  However, the combination of the prior art references does not teach that while the communication device is in RRC connected state, the RRC connection re-establishment is initiated as a result of detecting a failure due to an integrity check failure indication from at least one lower layer related to a first SRB 1 (SRB1) or a first SRB 2 (SRB2); and that while the communication device is in RRC idle state, entering the RRC connected state in response to receiving the RRC Setup message, which is a result of the communication device previously transmitting an RRC setup request message comprising a partial 5G-S-TMSI.  Therefore, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416 

/AJIT PATEL/Primary Examiner, Art Unit 2416